DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 is objected to because of the following informalities:  in claim 8, lines 1-2, applicant need to change “the range” to --- a range ---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  on line 4, applicant need to insert --- and --- in front of “1 wt.% ZnO),”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  on line 4, applicant need to insert --- and --- in front of “1 wt.% ZnO),”.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  on line 2, applicant need to change “liquid components.” to --- liquid component. ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the calcium phosphate material comprises 15-40 wt.% of beta tricalcium phosphate.  Applicant need to specify what the weight percentage is based on:
That is, in [0037] of US-PGPUG of present application, applicant state that the bone void filler material can be prepared from a two component system that consists of  (a) dry components of calcium phosphate and bioactive glass, and (b) a wet solution such as saline, citric acid, or sodium hydroxide solution.  Applicant then state that the dry material (a) can comprise 15-40 wt.% of beta tricalcium phosphate.  So, it seems that in [0032], applicant is saying that the wt.% of beta tricalcium phosphate is based on the weight of the dry material.  However, claim 2 recites that “the calcium phosphate material” comprises 15-40 wt.% of beta tricalcium phosphate instead of saying that “the dry material” comprises 15-40 wt.% of beta tricalcium phosphate.
Appropriate clarification and/or correction is required.  
Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the bone void filler of claim 1 includes 15-30 wt.% of monocalcium phosphate monohydrate.  Applicant need to specify what the weight percentage is based on:
That is, in [0037] of US-PGPUG of present application, applicant state that the bone void filler material can be prepared from a two component system that consists of  (a) dry components of calcium phosphate and bioactive glass, and (b) a wet solution such as saline, citric acid, or sodium hydroxide solution.  Applicant then state that the dry material (a) can comprise 15-30 wt.% of monocalcium phosphate monohydrate.  So, it seems that in [0032], applicant is saying that the wt.% of the monocalcium phosphate monohydrate is based on the weight of the dry material.  However, claim 3 recites that “bone void filler of claim 1” comprises 15-30 wt.% of monocalcium phosphate monohydrate without specifying that the wt. percentage is based on the weight of the dry material.  Appropriate clarification and/or correction is required. 
 Also, by the same logic, applicant need to make similar corrections for claims 4-6 as well.  Additionally, claims 5 and 6 recite the percentages without specifying whether it is a wt.% or not.  Appropriate corrections are necessary. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the bioactive glass component (of claim 1) is in the range of 5-25 % by wt. bioactive glass.  It is confusing as to what applicant is saying here (according to [0037] of present specification, the dry material (of the bone void filler material) can comprise 5-25 wt.% of bioactive glass powder).
Appropriate clarification and correction are required (including specifying what the wt. percentage is based on).
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bioactive glass powder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the filler has a minimum compressive strength of 1 mPa after hardening.  It is unclear whether applicant meant to recite “1 mPa” (milli-pascal) or “1 MPa” (mega-pascal) because in [0009] of present specification, applicant state that the filler has a minimum compressive strength of 1 mPa, whereas in [0048], applicant state that filler has a minimum compressive strength of a MPa.
Appropriate clarification and/or correction is required.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, applicant recite that the kit further includes 5-35% surfactant.  Applicant need to (i) specify what the percentage is based on (in [0037] of present specification, applicant state that the dry material of the bone void filler can comprise  5-35% surfactant); and (ii) specify whether the percentage is wt.% or not. 
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, applicant recite that the dry material comprises “5 to 7% carboxy methyl cellulose;” without specifying whether the percentage is a wt.% or not.
Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, which depends on claim 18, recites the limitation "the second syringe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 22, it is unclear whether “the liquid to dry components ratio” is weight ratio or not.  For the purpose of examining the claims on the merit, the Examiner assumed that the liquid to dry components ratio was a weight ratio.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 14, applicant recite that the average diameter of the bioactive glass powder is in the range of 50 to 200 microns.  However, claim 13, from which claim 14 depends, recite that the bioactive glass particles have an average diameter in the range of about 2 to 25 microns.  Thus, claim 14 fails to further limit the subject matter of instant claim 13.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al (CN 103143063 A and its English translation).
Lei teaches ([0011] and [0024]) an injectable bioglass-calcium phosphate bone cement composed of a solid phase powder and a liquid phase powder that is conducive to the growth of new bone tissue (i.e., osteostimulative).  Lei teaches ([0012] and [0020]) that the solid phase powder is composed of tetracalcium phosphate, anhydrous calcium hydrogen phosphate and 45S5 bioglass.  In its working examples 1-4, Lei uses 5-20 wt.% of the bioglass.  Lei further teaches ([0017]) and [0042]) that the bioglass has particle size of about 10 microns.  In its working examples 1-4, Lei teaches that the compressive strength after one day of hydration at 37oC and 100% humidity of its bone cement ranges from 14 to 23 MPa.  Thus, Lei teaches claims 1, 8, 10 and 11.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (CN 103143063 A and its English translation).
As discussed above, Lei teaches that its bioglass has particle size of about 10 microns.  Such value renders instant range of less than about 10 microns prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Lei renders obvious instant claim 9. 
Claim(s) 1, 2, 4, 5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1).
With respect to instant claims 1, 10 and 12, Bachert teaches (claim 1, [0028], [0059] and [0133]) a flowable/injectable, osteostimulative bone graft material (instant bone void filler) comprising: calcium phosphate; bioactive glass; carboxymethyl cellulose; and a fluid which is saline (which Bachert uses in its working example).  Bachert teaches (claim 13) that its bioactive glass can be 45S5.  As to instant range for the average diameter of bioactive glass particles, Bachert teaches ([0053]) that its bioactive glass particles are preferably 20-200 m in size.  Such range overlaps with instant range of 2-25 microns, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Bachert renders obvious instants 1, 10 and 12.
  Thus, Bachert meets instant claims 1, 10 and 12 (because Bachert teaches instant bone void filler of claim 1, it is the Examiner’s position that Bachert’s bone graft material would naturally be capable of treating a bone defect which is a bone marrow lesion and that its bone graft material would be configured for injection in a subchondral bone defect, as instantly recited in claim 12).  
With respect to instant claim 5, Bachert teaches (claim 7) that its carboxymethyl cellulose is present in the amount of 5-15 wt.%.  Such range overlaps with instant range of claim 5, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Bachert renders obvious instant claim 5.
With respect to instant claim 8, Bachert teaches (claim 11) that its bioactive glass is present in the amount of 10-20 wt.% by dry weight of the bone graft material.  Such range overlaps with instant range of claim 8, thus rendering instant range prima facie obvious.  In re Wertheim, supra.  Thus, Bachert renders obvious instant claim 8.
With respect to instant claim 9, in [0052], Bachert first teaches that all sizes of resorbable glass particles are contemplated as suitable.  Then, in [0053], Bachert teaches that its bioactive glass particles may be on the order of about 100 m or less.  Such range overlaps with instant range of less than about 10 microns, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Bachert renders obvious instant claim 9. 
With respect to instant claims 2 and 4, as discussed above, Bachert’s bone graft material comprises calcium phosphate.  Bachert also teaches (claim 12 and [0032]) that various (which means more than one or several) calcium phosphate are contemplated and include, for example, -tricalcium phosphate as well as apatites such as hydroxyapatite.  Since Bachert teaches that various calcium phosphates can be used, it would have been obvious to one skilled in the art to use calcium phosphate comprising -tricalcium phosphate and hydroxyapatite with a reasonable expectation of success.  Although Bachert does not explicitly teach instant ranges for the individual  amounts of the -tricalcium phosphate and hydroxyapatite, Bachert generally teaches ([0066]) that its dry bone graft material can comprise about 55-65 by wt.% of calcium phosphate.  Under such general guidelines, instant ranges of clams 2 and 4 (for the individual  amounts of the -tricalcium phosphate and hydroxyapatite) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Bachert renders obvious instant claims 2 and 4.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Engstrand et al (“Influence of polymer addition on the mechanical properties of a premixed calcium phosphate cement”, Biomatter vol.3(4), 2013, pg.e1-1 – e1-7).
With respect to instant claim 3, Bachert does not teach 15-30 wt.% of monocalcium  phosphate monohydrate.  Engstrand (see pg.e1-1, right-hand column, 2nd paragraph) teaches that bone cement made from -tricalcium phosphate and monocalcium phosphate monohydrate have a short setting time of only a few minutes.  It would have been obvious to one skilled in the art to further add monocalcium phosphate monohydrate to Bachert’s calcium phosphate material comprising -tricalcium phosphate and hydroxyapatite with a reasonable expectation of achieving a short setting time of only a few minutes (besides, Bachert clearly state in [0032]) that its calcium phosphate can include any calcium salt known to those skilled in the art).  Furthermore, based on Bachert’s general teaching that ([0066]) that its dry bone graft material can comprise about 55-65 by wt.% of calcium phosphate, instant range of claim 3 for the monocalcium phosphate monohydrate would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Bachert in view of Engstrand renders obvious instant claim 3.
Claim(s) 6-7  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Bagga et al (WO 2011/053719 A1).
Bachert does not explicitly teach using instant surfactant of claims 6 and 7.  Bagga teaches (pg.22, lines 18-28) that carriers such as poloxamer can improve the injectability and handling of bone graft material.  It would have been obvious to one skilled in the art to use carriers such as poloxamer (instant copolymers of polypropylene polyethylene glycol of claim 7) in Bachert’s bone graft material with a reasonable expectation of improving the injectability and handling of its bone graft material.  Also, determining the optimal amount of the poloxamer that improves the injectability and handling of the bone graft material would be within the scope of one of ordinary skill in the art (besides, Bachert states ([0066]) that its dry bone graft material can comprise 15-35 wt.% of a biocompatible polymer).  Thus, Bachert in view of Bagga renders obvious instant claims 6 and7. 
With respect to instant claim 11, Bachert does not explicitly teach instant minimum compressive strength of claim 11.  Bagga teaches (pg.31, Table I) that the average ultimate compressive strength of natural bone is 476.03 psi, which is equivalent to 3.3 MPa.  It would have been obvious to one skilled in the art to match the compressive strength of Bachert’s bone graft material to that of natural bone.  Thus, Bachert in view of Bagga renders obvious instant claim 11. 
Claim(s) 13-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Engstrand et al (“Influence of polymer addition on the mechanical properties of a premixed calcium phosphate cement”, Biomatter vol.3(4), 2013, pg.e1-1 – e1-7) and Burguera et al (“Injectable Calcium Phosphate Cement: Effects of Powder-to-Liquid Ratio and Needle Size”, Journal of Biomedical Materials Research (Part B. Applied Biomaterials), vol.84B (2), 2008, pg.493-502).
Bachert teaches ([0084]-[0086] and [0106]) that its flowable bone graft material can be provided in a kit containing two syringes - one for the dry bone graft material (calcium phosphate, bioactive glass, carboxymethyl cellulose and another (hydration syringe) for the fluid (such as saline).  Fluids are directly injected from the hydration syringe (through a connector) into the syringe containing the dry bone graft material thereby forming the flowable bone graft material in-situ in the syringe body that is cohesive and injectable.  Thus, Bachert teaches instant kit of claim 13 comprising instant components (a) and (b).  Furthermore, as already addressed above, Bachert in view of Engstrand teaches (or renders obvious) instant dry material comprising 5-25 wt.% of bioactive glass powder, 15-40 wt.% of beta-tricalcium phosphate powder, 15-30 wt.% of monocalcium phosphate monohydrate, 5-15 wt.% of hydroxyapatite, and 5-7 wt.% of carboxy methyl cellulose.  Furthermore, the Examiner already established in Paragraph 24 above that  Bachert’s teaching renders instant range (2-25 microns) for the average diameter of the bioactive glass particles prima facie obvious.  
Bachert does not teach instant limitation of claim 13 “the liquid component comprises 0.5 M solution in a ratio of 2.2 gram dry material/cc of liquid”.  However, Bachert does teach ([0028]) that injectability means the application of an injectable force of less than 140 N.  Burguera teaches (see pg.495, left-hand column, 3rd paragraph) that the calcium phosphate powder/liquid ratio for injectable bone fillers should be in the range of 2-4 because ratios of less than 2 provide specimens which are too weak mechanically and also teaches that ratios of 4 or greater provide pastes that are too dry.  Furthermore, in Fig.2, Burguera shows that the minimum injection force can be lowered from 250 N to less than 50 N for a powder/liquid ratio of 2 when the injection needle gauge size goes from 22 to 16 or lower.  Based on such teaching of Burguera, it would have been obvious to one skilled in the art to have the powder/liquid ratio to be greater than 2 grams dry material/cc of liquid in order to produce specimens that are mechanically strong and  less than 4 grams dry material/cc of liquid so as to make the formulations injectable.  Since gauge sizes of 10-16 are useful for orthopedic procedures (see Burguera, pg.494, right-hand column, 2nd paragraph under “Injectability Testing”, it would have been obvious to one skilled in the art to have the liquid component comprising 0.5 M and the powder/liquid ratio to be 2.2 (as recited n instant claim 13) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Bachert in view of Engstrand and Burguera renders obvious instant claims 13-15 and 18-20.
With respect to instant claims 21 and 22, as discussed above, Burguera teaches that the calcium phosphate powder/liquid weight ratio for injectable bone fillers should be in the range of 2 to 4.  Burguera’s powder to liquid weight ratio of 2 to 4 converts to liquid to powder ratio of 0.25 to 0.5, which overlaps with instant ranges of claims 21 and 22, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Bachert in view of Engstrand and Burguera renders obvious instant claims 21 and 22.
Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bachert et al (US 2016/0279287 A1) in view of Engstrand et al (“Influence of polymer addition on the mechanical properties of a premixed calcium phosphate cement”, Biomatter vol.3(4), 2013, pg.e1-1 – e1-7) and Burguera et al (“Injectable Calcium Phosphate Cement: Effects of Powder-to-Liquid Ratio and Needle Size”, Journal of Biomedical Materials Research (Part B. Applied Biomaterials), vol.84B (2), 2008, pg.493-502) as applied to claim 13 above, and further in view of in view of Bagga et al (WO 2011/053719 A1).
Bachert does not explicitly teach using instant surfactant of claims 16 and 17.  Bagga teaches (pg.22, lines 18-28) that carriers such as poloxamer can improve the injectability and handling of bone graft material.  It would have been obvious to one skilled in the art to use carriers such as poloxamer (instant copolymers of polypropylene polyethylene glycol of claim 7) in Bachert’s bone graft material with a reasonable expectation of improving the injectability and handling of its bone graft material.  Also, determining the optimal amount of the poloxamer that improves the injectability and handling of the bone graft material would be within the scope of one of ordinary skill in the art (besides, Bachert states ([0066]) that its dry bone graft material can comprise 15-35 wt.% of a biocompatible polymer).  Thus, Bachert in view of Engstrand and Burguera, and further in view of Bagga renders obvious instant claims 16 and 17. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 16, 2022